Day, J.
— The abstract does not purport to set forth the evidence upon which the case was tried, but states simply that the plaintiffs introduced documentary and record evidence, commencing with a. patent from the United States, showing that on January 3d, 1879, they were the absolute and unqualified owners in fee simple of the property in controversy.
The appellee files an amended abstract denying specifically and positively this statement, and alleges that the plaintiffs have not left any record on file of the evidence introduced, and that for that reason appellee is unable to supply the evidence from anything that can be found on record. The appellants do not controvert this statement of the appellee’s amended abstract, but simply submit the case without argument.
On the state of the record we cannot understandingly review the case, nor can we determine that the case was not correctly decided. The only course proper for us, under the circumstances, is to order that the judgment of the court below be
Affirmed.